Citation Nr: 0213306	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-09 190	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

Entitlement to an effective date prior to September 23, 1999, 
for the grant of service connection for bilateral defective 
hearing. 

Entitlement to an effective date prior to September 23, 1999, 
for the grant of service connection for tinnitus. 

REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 20, 1950, to May 20, 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001 from 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  That decision granted service 
connection for bilateral defective hearing and for tinnitus, 
each effective September 23, 1999, and the veteran appealed, 
seeking an effective date prior to September 23, 1999, for 
the grant of service connection for those disabilities. 

The record shows that in December 2001, the veteran revoked 
his previous representation by Disabled American Veterans, 
and that in November 2001, The American Legion declined to 
represent the veteran.  By Board letter of August 2002, the 
veteran was informed of those facts, provided a list of 
recognized service organizations, and furnished VA Form 21-22 
for his use in appointing a service organization to represent 
him.  In his letter received at the Board in September 2002, 
the veteran declined to appoint a representative and 
indicated an intent to represent himself before the Board.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107].  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The record shows that the claimant and his 
representative were notified of the provisions of the VCAA in 
the Statement of the Case issued in October 2001, which 
informed him of the evidence which would be obtained by VA 
and which must be provided by the claimant, as well as his 
right to a medical examination where necessary to make a 
decision on his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address the issue 
of reopening the veteran's claim, the revised regulations 
pertaining to such claims are inapplicable to this appeal.  

The record shows that the RO has obtained the claimant's 
complete service medical records, and all available relevant 
postservice, private, service department, and VA medical and 
treatment records identified by the claimant.  His original 
claim for service connection for bilateral defective hearing 
and residuals of concussion was denied in March 1976, and he 
was notified of that action and of his right to appeal.  In 
the absence of an appeal, that decision became final after 
one year.  His claim for service connection for bilateral 
defective hearing, including tinnitus, received in February 
1981, was considered on a de novo basis and denied by rating 
action of August 1981, and he was notified of that action and 
of his right to appeal.  In the absence of an appeal, that 
decision became final after one year.  His application to 
reopen his claim for service connection for bilateral 
defective hearing, including tinnitus, was denied in November 
1999.  He was notified of that adverse determination and his 
right to appeal by RO letter of November 15, 1999, which 
further informed him that to reopen his claim, he must 
provide medical evidence not previously considered showing 
service incurrence or aggravation of the claimed 
disabilities, and informed that the best type of evidence 
would be statements from physicians who treated him during or 
shortly after service, or statements from former service 
comrades who knew of his condition at the time of incurrence.  

In an RO letter sent to the veteran in January 2000, he was 
informed that in order to submit a "well-grounded claim", 
he needed to submit evidence showing that he had a current 
disability which is related to his service, or manifested 
during the initial postservice year; that the best evidence 
would be medical evidence of a current disability shown by 
medical records or a doctor's statement which contains a 
diagnosis of the disability; and medical evidence showing a 
reasonable possibility that his current disability was caused 
or worsened during active service.  He was informed that VA 
would obtain his service medical records and all records of 
VA medical treatment, and that he must obtain and submit 
private medical records in support of his claim.  To the same 
point, the Statement of the Case issued in October 2001 
notified the veteran of the provisions of the VCAA, and of 
VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
That Statement of the Case informed the veteran that VA would 
obtain reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identified to VA and authorizes VA to obtain, including 
service medical records and all records in the custody of 
federal, state, or governmental entities.  

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims has been fully met.  The record shows 
that the RO has requested the veteran's treatment records 
from each physician which the veteran has identified and 
authorized VA to obtain, and that the RO has notified the 
veteran of the actions taken.  The appellant is aware of the 
information and evidence required to substantiate his claims 
and of the provisions of the VCAA.  In view of the extensive 
factual development in this case, as shown by the record in 
this case, the Board finds that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claims addressed in this decision.  
38 U.S.C. §§ 5103, 5103A(a)(2) (West Supp. 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
has been fully met. 

2.  A rating decision of August 1981, denied the veteran's 
claim for service connection for bilateral defective hearing, 
including tinnitus; although the veteran was informed of that 
decision in a letter dated in September 1981 and of his right 
to appeal, he failed to initiate an appeal and that decision 
became final after one year.

3.  On October 27, 1987, and subsequently, the veteran 
undertook to reopen his claim for service connection for 
bilateral defective hearing, including tinnitus, by 
submitting additional evidence and argument through the 
offices of his Congressmen; the RO failed to adjudicate those 
claims, and they remained pending and unadjudicated until 
November 1999.  

4.  By letter of November 1999, the RO notified the veteran 
that new and material evidence to reopen his claim for 
service connection for bilateral defective hearing had not 
been submitted, and of his right to appeal that decision; the 
veteran filed a timely Notice of Disagreement, but a 
Statement of the Case was not issued.  

5.  A rating decision of April 2001 granted service 
connection for bilateral defective hearing and for tinnitus, 
each effective September 23, 1999, and the veteran appealed, 
seeking an effective date prior to September 23, 1999, for 
the grant of service connection for those disabilities. 


CONCLUSION OF LAW

An earlier effective date of October 27, 1987, for the grant 
of service connection for bilateral defective hearing and 
tinnitus is warranted.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2002);  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.400, § 3.400(q)(ii), § 3.400(r) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because of the veteran's contentions that the RO failed to 
obtain all available evidence in support of his claims, the 
Board will review the procedural and evidentiary record in 
its entirety.  

The veteran's DD Form 214 shows that he served on active duty 
in the in the United States Navy from July 20, 1950, to May 
20, 1954; that his specialty was Gunner's Mate; that he 
served aboard USS MENARD (APA-201); and that he was awarded 
the Korean Service Medal.  The veteran's record of 
assignments shows that following completion of recruit 
training, he was assigned to the USS MENARD (APA-201) from 
December 1950 to April 1953; to the USS LST 1083 from April 
1953 to April 1954; and to the USS LOGAN (APA-196) from April 
1954 to service separation in May 1954.  

The veteran's service medical records, received at the VARO, 
San Diego, in May 1955, show that at the time of his service 
entrance examination, conducted in July 1950, he denied any 
history of ear problems, while his service entrance 
examination showed that his hearing acuity was 15/15, 
bilaterally, for the whispered voice, and that he had a 
slightly deviated nasal septum.  His service medical records 
are silent for complaint, treatment, findings or diagnoses of 
ear problems, hearing impairment, or tinnitus during his 
period of active service.  The veteran was again examined at 
the time of departing the Navy Training Center in October 
1950, at the time of departing USS MENARD in April 1953, and 
at the time of transfer to USS LST 1083 in April 1954; and on 
each occasion was found physically qualified for transfer.  
His service separation examination, conducted in May 1954, 
showed that his ears and tympanic membranes were normal, and 
his hearing acuity was 15/15, bilaterally, for the whispered 
voice.  

A hospital summary from the U.S. Naval Hospital, San Diego, 
shows that the veteran was hospitalized for 5 days in January 
1961 for an abscess of the peritonsillar tissue, left, due to 
alpha Strep, and that he was described as a construction 
operating engineer.  Another hospital summary shows that he 
was subsequently hospitalized at the VA Clinic, Wadsworth 
General Hospital, Los Angeles, in April and May 1961, with 
chronic tonsillitis and a deviated nasal septum, and related 
a prior hospitalization at the U.S. Naval Hospital, San 
Diego, for 7 days in November 1960 for bilateral tonsillar 
abscesses.  On the current admission, the veteran complained 
of diminished hearing in the right ear, without other ear 
symptoms, and it was noted that he was a construction worker.  
Audiology examination revealed that the veteran's tympanic 
membranes and external auditory canals were normal, 
bilaterally.  An audiogram disclosed a 5 to 15 decibel loss, 
bilaterally, which was interpreted as being mild.  He 
underwent a tonsillectomy and a septectomy (submucous 
resection) of the nasal septum in April 1961.  The diagnoses 
at hospital discharge were chronic tonsillitis and deflection 
of nasal septum, congenital.  The April and May 1961 hospital 
summary from the VA Clinic, Wadsworth General Hospital, Los 
Angeles, constitutes the first postservice audiometric 
findings of mild hearing loss in the veteran. 

A VA Form 10-7131, dated in September 1965, shows that the 
veteran was admitted to the VA Hospital, Palo Alto, on 
September 27, 1965, for treatment of a "vocal deformity."  
An RO entry, dated in October 1965, shows that the veteran 
had no current claim pending.  

The veteran's original application for VA compensation 
benefits (VA Form 21-526), received at the RO in February 
1976, sought service connection for bilateral defective 
hearing claimed as the result of concussion from a hang fire 
while aboard USS MENARD in 1951 or 1952; and for a left knee 
injury while aboard LST 1083 in 1953.  He indicated that he 
had been treated for hearing loss, nosebleed and concussion 
aboard USS MENARD and at the Naval Hospital, Yokosuka, Japan 
in 1951 or 1952, and at the VAMC, Indianapolis in 1970 and 
1972, but reported no treatment for those disabilities at the 
VAMC, Palo Alto.  Service connection for those disabilities 
was denied as not shown in service, and the veteran was 
notified of those adverse determinations and of his right to 
appeal by RO letter of March 18, 1976.  He failed to initiate 
an appeal and those determinations became final after one 
year.

In February 1981, the veteran undertook to reopen his claims 
for service connection for bilateral defective hearing, for a 
knee injury, and for residuals of nasal fracture, asserting 
that he sustained injuries when a 5" 38 gun misfired aboard 
USS MENARD in 1951 or 1952, knocking him to the deck and 
causing his ears to bleed, with very little hearing for 2 to 
3 weeks, and subsequent hospitalization at Sasebo or 
Yokosuka, Japan.  He further stated that he was told when he 
complained of these events at the time of service discharge 
that searching for his medical records and duty stations 
would delay his discharge several months.  With his 
application, he provided a summary of his medical history 
from the 1930's to 1981, and the names and addresses of 
private physicians and private and VA medical facilities 
treating him for the claimed disabilities, including the 
Naval Hospital, San Diego; the VA Hospital, Palo Alto; and 
the VA Hospital, Long Beach (Los Angeles), asserting that he 
was treated for a paranasal abscess at the U.S. Naval 
Hospital, San Diego; that he underwent a tonsillectomy and 
nasal surgery at the Wadsworth VA Hospital, Long Beach, in 
1960; that he underwent nasal surgery at the VAMC, Palo Alto, 
in 1965 [sic]; and that he underwent throat surgery at a 
private medical facility in 1971 to remove polyps or nodules 
from his vocal cords.  The veteran further sought a permanent 
and total disability rating for pension purposes.

By RO letter of May 1981, the veteran was asked to complete 
and submit VA Forms 21-4142, authorizing VA to obtain all 
private medical records identified by the veteran.  Upon 
receipt of those executed documents, the RO requested the 
veteran's treatment records from each physician identified by 
the veteran and for whom he had provided authorization, and 
notified the veteran of the actions taken.

A March 1981 letter and audiometry report from Dr. R. K., a 
private physician, prepared for the Indiana Disability 
Division, stated that the veteran was referred for complaints 
of hearing loss, and that he offered a history dating the 
onset of his hearing loss to the blast of a 5-inch gun in 
1951 while in the Navy, which reportedly knocked him down and 
caused severe ringing of the ears and hearing loss, resulting 
in his evaluation at a Naval Armed Forces Hospital in Japan 
and later at several veteran's hospitals on the west coast, 
all of which found a neurosensory hearing loss for which he 
was told nothing could be done.  He further asserted that on 
one occasion, a hearing aid trial was accomplished, but he 
did poorly and was discouraged from using such.  He denied 
any episode of otitis media, and complained of a constant 
seashore type of tinnitus, with some exacerbations and 
remissions, but without complete resolution.  Examination 
revealed that his external auditory canals and tympanic 
membranes were normal, while audiometric testing disclosed a 
rather severe neurosensory hearing loss with only fair speech 
discrimination, bilaterally, thought probably to be secondary 
to acoustic trauma and apparently cochlear in origin.  This 
report constitutes further clinical confirmation of the 
veteran's bilateral defective hearing by audiometry.  

A letter from Dr. J.L.S., a private physician, received in 
June 1981, reported treatment of the veteran for various 
complaints between February 1978 and February 1981, including 
a right otitis media in January 1981.  A June 1981 letter 
from Dr. M.F., a private physician, reported no treatment of 
the veteran for ear complaints or impairment of hearing.  

A report of VA audiology examination, conducted in June 1981, 
showed that the veteran claimed, in pertinent part, that his 
hearing loss and constant bilateral tinnitus were incurred 
during active service, and were shown during a physical 
examination aboard USS MENARD in 1952.  The current audiology 
examination revealed normal hearing in the right ear through 
1000 hertz, with a moderate-severe neurosensory loss from 
1500-8000 hertz, and good speech discrimination when quiet 
but difficulty in understanding speech in a noisy 
environment.  Normal hearing was also found in the left ear 
through 1000 hertz, with a moderate-severe neurosensory loss 
from 1500-8000 hertz, and good speech discrimination when 
quiet but difficulty in understanding speech in a noisy 
environment.  The diagnosis was moderate-severe neurosensory 
loss from 1500-8000 hertz, right ear, and moderate-severe 
neurosensory loss from 1500-8000 hertz, left ear.  That VA 
examination constitutes confirmation of bilateral defective 
hearing in the veteran.

A rating decision of August 1981 again denied the veteran's 
claims for service connection for bilateral defective 
hearing, for a knee injury, and for residuals of nasal 
fracture, noting that such disabilities were not shown during 
active service, at the time of service separation or within 
one year of final service separation.  He was found entitled 
to a permanent and total disability rating for pension 
purposes.  The veteran was informed of those adverse 
determinations and of his right to appeal by RO letter of 
August 25, 1981, but failed to initiate an appeal and those 
determinations became final after one year.

In an October 1987 letter to his Congressmen, the veteran 
reiterated his previous contentions regarding injuries to his 
ears in 1951 while serving as a Gunner's Mate aboard USS 
MENARD, stating that a 5"38 gun hung fire; that the mount 
was cleared of personnel so that he could clear the misfire 
and that, as he approached the gun, it fired, causing him to 
sustain a bloody nose, possible concussion, and hearing loss.  
He further related that he had difficulty hearing and a 
ringing and rushing sound in his ears and, upon returning to 
port at Sasebo or Yokosuka, he was sent to a base hospital or 
dispensary for a checkup and hearing test.  He further noted 
his postservice return to service department and VA 
facilities, where he went to the ear. nose and throat clinic 
and related the manner in which he sustained his injuries, 
and speculated that portions of his service medical records 
were lost in a warehouse fire in St. Louis.  He asserted that 
around 1957, he was treated at the U.S. Navy Hospital, San 
Diego for a peritonsillar abscess; that he subsequently 
underwent a tonsillectomy and nasal surgery at the Wadsworth 
VA Hospital in Long Beach; and that in 1961, he went to the 
Naval Hospital, Palo Alto, where his nose was completely 
rebuilt.  That letter was forwarded to the RO with a 
Congressional inquiry, also dated in October 1987.  

In its response to the Congressional inquiry, dated in 
December 1987, the RO recounted the history of the veteran's 
claims, the dates and reasons for the prior denials of those 
claims, the veteran's failure to appeal those several denials 
of his claims, and what evidence was needed to establish 
service connection for the claimed disabilities.  It was 
further noted that the veteran's service medical records had 
not been destroyed in the 1973 fire at the NPRC, but were 
obtained direct from the Department of the Navy in 1955, and 
had remained in the possession of VA since that time.  In 
addition, the requirements for establishing service 
connection were cited in detail, and it was noted that the 
veteran might reopen his claim by submitting new and material 
evidence.  No adjudicative action was taken with respect the 
veteran's claims.  

In a February 1988 letter to the RO, the veteran repeated his 
assertions regarding inservice treatment at Sasebo, Japan, 
and subsequent treatment at the U.S. Naval Hospital, San 
Diego, and the VA Hospital, Palo Alto; stated that he had 
been unsuccessful in obtaining those records; and expressed 
an intention to reopen his claim for service connection for 
bilateral defective hearing and nasal disability.  He 
submitted a duplicate copy of NA Form 13045 from the National 
Personnel Records Center (NPRC), dated in February 1988, 
showing that his service medical records had been loaned to 
the VARO, San Diego; a copy of a January 1988 letter from the 
Medical Records Department, San Jose Hospital, reporting that 
it had no records of the veteran; a duplicate copy of his DD 
Form 214; a December 1987 letter from the Naval Hospital, San 
Diego, informing him that all inpatient medical records had 
been transferred to the NPRC; photographs of the veteran in 
uniform; a copy of an December 1987 letter to the veteran 
from the Medical Administration Service, VAMC, Long Beach, 
stating that the veteran's records were no longer at that 
facility, but had been transferred to the Federal Records 
Center.  In addition, the veteran submitted a copy of his 
service entrance examination and enlistment contract, dated 
October 20, 1950; and a copy of a service department order to 
adjust his pay record due to an incorrect service number 
while aboard LST 1083 between March 1953 and April 1953, 
which he had obtained from the NPRC.  The RO responded with 
an April 1988 letter returning the picture and documents to 
the veteran, but failed to adjudicate his claim to reopen.

In a March 1988 letter to his Congressman, the veteran 
enclosed a copy of his previous letter, dated in October 
1987, revised to assert that he underwent nasal 
reconstructive surgery at the VA Hospital, Palo Alto, in 
1961; reiterated his previous contentions regarding the onset 
and cause of his bilateral defective hearing, and enclosed a 
copy of his DD Form 214, a copy of his service entrance 
examination and enlistment contract, dated October 20, 1950, 
a duplicate copy of the NA Form 13045 from the National 
Personnel Records Center (NPRC), dated in February 1988; a 
list of his medical problems between 1943 and 1987, a 
duplicate copy of an December 1987 letter to the veteran from 
the Medical Administration Service, VAMC, Long Beach, stating 
that the veteran's records were no longer at that facility, 
but had been transferred to the Federal Records Center, and a 
copy of a December 1987 letter from the U.S. Naval Hospital, 
San Diego, stating that after two years, inpatient records 
from that facility were retired for permanent storage, and 
that he show direct his request to the NPRC.  In an 
annotation to the RO's March 1988 letter to the veteran, 
cited above, informing him that it had no service medical 
records other than those sent by the Navy department, the 
veteran stated that such proved that VA did not have all his 
medical records, including those from Sasebo or Yokosuka, and 
those from the VA Hospital, Long Beach; the VA Hospital, San 
Diego; and the VA Hospital, Palo Alto.  

In its response to the Congressional inquiry, dated in March 
1988, the RO recounted the history of the veteran's 
disability compensation claims, the dates and reasons for the 
denials of those claims, the veteran's failure to appeal 
those denials of his claims, and what evidence was needed to 
establish service connection for the claimed disabilities.  
It was further noted that the veteran's service medical 
records, including service entrance and service separation 
examinations, had not been destroyed in the 1973 fire at the 
NPRC, but were obtained direct from the Department of the 
Navy in 1955, and had remained in the possession of VA since 
that time.  It was noted that the report of surgery in April 
1961 to correct a deviated nasal septum was of record in the 
veteran's claims folder.  In addition, the requirements for 
establishing service connection were cited in detail.  
However, the RO failed to adjudicate the veteran's claims to 
reopen the issues of service connection for bilateral 
defective hearing and tinnitus.

The veteran continued to submit additional evidence and 
argument to his Congressman in March 1988, which was received 
at the RO with another Congressional Inquiry in March 1988.  
Although the RO responded to the Congressional inquiry in 
April 1988, the veteran's claim to reopen was not 
adjudicated. 

In a letter from the veteran, received at the RO on September 
23, 1999, he asked that his claim for service connection for 
bilateral defective hearing be reopened, asserting that those 
conditions had worsened in severity and that hearing aids did 
not provide sufficient amplification.  He was informed by RO 
letter of November 1999, that his claims had previously been 
denied in August 1981; that he had been informed of that 
action and of his right to appeal; and that the appeal period 
had expired.  He was further informed that to reopen his 
claim, he must submit evidence not previously considered by 
VA showing that his disability was, in fact, incurred in or 
aggravated by service; that the best evidence would be 
statements from physicians who had treated him during or 
shortly after service; that he could submit evidence from 
persons who served with him or who know of his condition at 
the time of incurrence; and that any evidence should include 
a description of the disability, with symptoms observed and 
dates of occurrence.  He was further informed of his right to 
appeal that determination, and the time limit for doing so.

The veteran filed a timely Notice of Disagreement with the 
determination that new and material evidence had not been 
submitted to reopen his claims, asserting that he served in 
the Navy as a Gunner's Mate, with sea duty for 31/2 years, 
and was frequently exposed to loud gun reports without 
hearing protection.  He reiterated his previous assertions 
that he had sustained injury to his ears when a 5"38 gun had 
misfired; that he was seen sometime later in a hospital in 
Sasebo, Japan; and that he was seen in the VA Hospital, Palo 
Alto, sometime after that for a complete evaluation.  The RO 
failed to issue a Statement of the Case in response to the 
veteran's Notice of Disagreement.

In an RO letter of January 2000 letter, the veteran was 
informed that in order to establish a well-grounded claim, he 
must submit medical evidence of a current disability, 
evidence that such disability was incurred or aggravated 
during active service, and medical evidence linking the 
current disability to inservice disease or injury.  He was 
further informed that VA would obtain his service medical 
records and all VA medical records, while he was responsible 
for providing private medical records and statements from 
witnesses or accident reports.  He was specifically informed 
that he needed to submit medical evidence showing a current 
disability, as well as medical evidence showing the claimed 
disability was caused or aggravated by his military service.  

A July 2000 Report of Contact (VA Form 119) shows that the 
Medical Records Office at the VAMC, Palo Alto, informed an RO 
employee that no records of the veteran were located at that 
facility.  

A rating decision of July 2000 confirmed the denial of the 
veteran's claims for service connection for bilateral 
defective hearing and tinnitus based upon the finding that 
the veteran had failed to submit new and material evidence.  
He was informed of that action and of his right to appeal by 
RO letter of August 14, 2000, which called attention to his 
failure to submit new and material evidence.  The veteran 
again submitted a timely Notice of Disagreement, claiming 
that he sustained injury to his ears while a Gunner's Mate on 
sea duty; that he was in the VA Hospital, Palo Alto, for his 
ears and for a complete nose restructuring, and that he had 
been seen at the VAMC, Indianapolis, for the past 20 years.  

In a September 2000 response to a Congressional inquiry, the 
RO stated, in pertinent part, that there was no evidence that 
the veteran currently had hearing loss or tinnitus, or that 
those claimed disabilities were caused or aggravated by 
active service.  The receipt of the veteran's Notice of 
Disagreement was acknowledged, and it was stated that if the 
prior denial of his claims was affirmed, a Statement of the 
Case would be issued.  In an October 2000 response to a 
Congressional inquiry, the RO stated, in pertinent part, that 
there was no evidence that the veteran currently had hearing 
loss or tinnitus; that additional medical evidence was being 
sought; and that when that evidence had been obtained and 
considered, he would be advised of the determination or 
further progress.  

The RO requested copies of the veteran's VA outpatient 
treatment records from the VAMC, Indianapolis, particularly 
those showing hearing loss and tinnitus.  Those records show 
that the veteran was seen August 1988 with complaints of 
markedly decreased hearing over the past two years and 
referred for an audiology evaluation.  On audiometry consult 
in October 1988, he was found to have a bilateral mild-
sloping-to-profound sensorineural hearing loss, and to need 
hearing aids.  In July 1997, he was noted to be wearing 
bilateral hearing aids.  A September 1997 entry shows that 
the veteran had bilateral sensorineural hearing loss 
reportedly secondary to exposure to big guns on a ship; that 
he was positive for tinnitus, bilaterally; that he was noted 
have worn hearing aids for 14 to 15 years; and that he gave a 
history of a perforated left tympanic membrane, with no 
clinical findings of perforation.  Audiometry in September 
1997 revealed moderate-to-profound sensorineural hearing 
loss, bilaterally, and he was noted to need hearing aids, but 
to be ineligible for such at VA expense.  

VA outpatient treatment records show that in July 1998, the 
veteran complained of significantly diminished hearing 
bilaterally since his last audiometric evaluation, and 
audiometry examination revealed a bilateral moderate to 
profound sensorineural hearing loss, possibly worsening on 
the left, and the veteran related that his hearing aids were 
working fairly well.  In May 1999, he complained of daily 
popping in the ears for the past two months, and that his 
right hearing aid was not working well.  His ears were clear, 
and his tympanic membranes showed scarring.  In July 1999, 
the veteran was seen with complaints of a dull aching and 
diminished hearing in his right ear.  No basis for his 
complaints of pain were found, and he was referred for 
audiometric evaluation.  Audiometry evaluation in July 1999 
showed moderate to profound sensorineural hearing loss on the 
left, unchanged, and moderately severe to profound mixed 
hearing loss on the right, significantly worse.  In July 
2000, he was seen in the audiology clinic with complaints of 
worsening tinnitus, sounding like an "air raid siren."  
Examination revealed normal tympanic membranes, without 
effusion, and the veteran was noted to wear bilateral hearing 
aids.  The diagnosis was bilateral sensorineural hearing 
loss, slightly worse since July 1999.  In September 2000, the 
veteran complained of his ears popping for the last 5 months, 
and that his new right hearing aid was not working well.  
Examination showed that his ears were clear, and his tympanic 
membrane was scarred.  

By RO letter of December 2000, the veteran was informed that 
an examination had been scheduled in connection with his 
claims for bilateral defective hearing and tinnitus, and of 
the evidence needed to complete his claims, including 
military and service medical records, a VA examination, and 
medical information from private sources; and that he could 
assist by furnishing all evidence requested as soon as 
possible, and providing his claim number on all 
correspondence.  

A report of VA audiology examination, conducted in February 
2001, cited the veteran's complaints of bilateral hearing 
loss and bilateral constant tinnitus which he related to an 
inservice incident while serving as a Gunner's Mate in which 
he was knocked down by gunfire and lost his hearing for 
approximately 10 days.  Audiometric examination disclosed a 
severe to profound sensorineural hearing loss in the right 
ear from 250 to 8000 hertz, and a mild to profound 
sensorineural hearing loss in the left ear from 250 to 8000 
hertz, with poor speech discrimination in both ears.  The 
examining audiologist expressed the opinion that the 
veteran's reported exposure to gunfire was as likely as not 
to have resulted in his hearing loss and tinnitus.  

A rating decision of April 2001 granted service connection 
for bilateral defective hearing and tinnitus, effective 
September 23, 1999, which was identified as the date of 
receipt of the veteran's reopened claim for those 
disabilities.  The veteran was notified of those 
determinations and of his right to appeal by RO letter of 
April 2001, with a copy of the rating decision.  

In a May 2001 letter , the veteran disagreed with the 
effective dates assigned for the grant of service connection 
for bilateral defective hearing and tinnitus, and sought an 
effective date prior to September 23, 1999, for the grant of 
the service connection for bilateral defective hearing and 
tinnitus.  In support of his claim, he asserted that he 
expected the VA to go all the way back to 1951, noted that he 
had claimed service connection for those disabilities in 
1976, in 1981, in 1988, and in 1999, and that the people who 
treated him prior to 1976 are all dead.  In support of his 
claim, he submitted a copy of an August 2000 letter from the 
National Archives and Records Administration acknowledging 
his request for service personnel and service medical 
records, and referring him to the NPRC; a duplicate copy of 
the NA Form 13045, dated in February 1988, informing him that 
his service medical records had been loaned to the VARO, San 
Diego; a copy of an October 2000 letter from the NPRC 
enclosing copies of his personnel records, and informing him 
that his service medical records had been loaned to the VARO, 
San Diego; a duplicate copy of the December 1987 letter from 
the U.S. Naval Hospital, San Diego, informing him that after 
two years, inpatient records are retired for permanent 
storage, and that he should direct his request to the NPRC; a 
duplicate copy of the January 1988 letter from San Jose 
Hospital, reporting no records of the veteran.  

In July 2001, the veteran was provided a copy of his service 
medical records.  In an August 2001 letter, the veteran 
demanded a copy of his "military medical files", and 
submitted duplicate copies of an August 2000 letter from the 
National Archives and Records Administration acknowledging 
his request for service personnel and service medical 
records, and referring him to the NPRC; a duplicate copy of 
the NA Form 13045, dated in February 1988, informing him that 
his service medical records had been loaned to the VARO, San 
Diego; a copy of an October 2000 letter from the NPRC 
enclosing copies of his personnel records, and informing him 
that his service medical records had been loaned to the VARO, 
San Diego; a duplicate copy of the December 1987 letter from 
the U.S. Naval Hospital, San Diego, informing him that after 
two years, inpatient records are retired for permanent 
storage, and that he should direct his request to the NPRC.   

A Statement of the Case was issued in October 2001, informing 
the veteran of the issues addressed, the evidence considered, 
the adjudicative actions taken, the pertinent law and 
regulations, his right to request a hearing, and the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107].  He was further informed of VA's duty to notify him of 
the evidence needed to establish his claims and to VA's duty 
to assist him in developing the facts pertinent to his claims 
by requesting evidence from all evidence in the custody of 
military authorities, evidence maintained by any federal, 
state or local government agency, and medical, employment, or 
other non-government records which are pertinent and specific 
to his claims, and to notify him of failure to obtain any 
records for any reason the claimant could rectify.  

In November 2001, the veteran submitted his Substantive 
Appeal (VA Form 9), declining a hearing before an RO Hearing 
Officer or before the Board, and contending that VA had not 
properly assisted him in obtaining evidence over the past 26 
years, citing letters to his Congressman in September and in 
October 2000, and pointing to his numerous assertions 
regarding inservice injury to and evaluation of his hearing 
at Sasebo, Japan, in 1952.  In addition, he asserted that 
even though every RO letter was copied to the DAV, that 
organization had never actively represented him, and that he 
had signed a power of attorney in favor of The American 
Legion.  He enclosed duplicate copies of documents previously 
placed in the record, including a list of disabilities; a 
duplicate copy of the NA Form 13045, dated in February 1988, 
informing him that his service medical records had been 
loaned to the VARO, San Diego; a duplicate copy of the 
December 1987 letter from the U.S. Naval Hospital, San Diego, 
informing him that after two years, inpatient records are 
retired for permanent storage, and that he should direct his 
request to the NPRC; and photographs of himself in uniform, 
which he stated were taken in 1950, 1951, 1952, and 1954.  

The record shows that on February 3, 1981, the veteran 
executed VA Form 23-22, appointing Disabled American Veterans 
(DAV) to act as his accredited representative before the VA, 
and that all relevant notices provided him since that date 
were copied to that service organization, including 
notifications in connection with his current appeal.  In the 
veteran's letter to DAV, dated December 5, 2001, he revoked 
his representation by that service organization, and DAV 
subsequently notified VA that that organization no longer 
represented the veteran. 

A November 19, 2001, letter to the veteran from The American 
Legion states that after he contacted that service 
organization in August 2000, he were provided VA Form 21-22 
for his execution and return, and that it had no record that 
such document had ever been returned.  Therefore, his 
accredited representative before VA continued to be DAV, and 
The American Legion informed the veteran of that fact and 
declined to undertake representation in connection with his 
current appeal.  After inquiry by the Board, The American 
Legion confirmed the matters set forth above by letter of 
March 14, 2002.

When the veteran's appeal came before the Board for 
consideration in March 2002, it was noted that he had revoked 
his representation by DAV, and wanted to be represented by 
The American Legion, but no executed appointment of that 
service organization as his representative was contained in 
the record.  After inquiry by the Board, it was determined 
that The American Legion had no record of receiving the 
executed VA Form 21-22 sent the veteran in August 2000.  
Accordingly, the Board's Director of Management and 
Administration, wrote the veteran on August 22, 2002, to 
assist him in obtaining representation before the Board in 
connection with his pending appeal, citing the above facts 
and enclosing VA Form 21-22 and a list of recognized service 
organizations.  

As noted, in his letter received at the Board in September 
2002, the veteran declined to appoint a representative and 
indicated an intent to represent himself before the Board.  

II.  Analysis

The sole issues currently before the Board are those of 
effective dates prior to September 23, 1999, for the grant of 
service connection for bilateral defective hearing and for 
tinnitus.  Except as necessary for purposes of clarification, 
the Board limits its consideration in this decision to those 
specific issues.

It is undisputed that in February 1976 and in February 1981, 
the veteran filed applications in proper form (VA Forms 21-
526) seeking service connection for bilateral defective 
hearing, to include tinnitus, and that the RO's decisions of 
March 1976 and August 1981 denied the veteran's claims for 
bilateral defective hearing, to include tinnitus.  In 
general, RO decisions which are unappealed become final.  See  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002);  38 C.F.R. 
§ 20.1103 (2001).  Governing regulations provide that an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991 & Supp. 2002);  38 C.F.R. § 20.200 
(2001).  

When a claim is disallowed by the RO, a notice of 
disagreement shall be filed within one year from the date of 
mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(b) (West 1991 & Supp. 2002).  When 
a claimant requests that a claim be reopened after an RO 
decision has become final and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, whether it provides 
a new factual basis for allowing the claim.  An adverse 
determination as to either issue is appealable.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002);  38 C.F.R. § 3.156(a) 
(2001).  It is undisputed that the veteran failed to initiate 
an appeal of the RO's decisions of March 1976 and August 1981 
denying his claims for service connection for bilateral 
defective hearing, to include tinnitus, and that those 
decisions became final after one year.  

The record shows that the veteran undertook to reopen his 
previously finally denied claims for service connection for 
bilateral defective hearing and for tinnitus by submitting 
additional evidence and argument through the offices of his 
Congressmen in October 1987, and subsequently.  Governing 
regulations provide that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2001).  When a claim has been filed which meets the 
requirements of §§ 3.151 or 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 155(c) (2001).  As noted, the veteran filed claims which 
met the requirements of 38 C.F.R. § 3.151 in February 1976 
and in February 1981, and filed claims to reopen through the 
offices of his Congressmen in October 1987 and subsequently.  

As noted above, when a claimant requests that a claim be 
reopened after an RO decision has become final and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made and, if it is, 
whether it provides a new factual basis for allowing the 
claim (emphasis added).  An adverse determination as to 
either issue is appealable.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.156(a) (2001).  The RO failed to 
adjudicate the issue of whether new and material evidence had 
been submitted to reopen the veteran's claims for service 
connection for bilateral defective hearing and tinnitus in 
October 1987 and thereafter until November 1999, when the 
veteran was informed by RO letter of November 15, 1999, that 
he had not submitted new and material evidence to reopen 
those claims, and of his right to appeal that determination.  
The Board finds and concludes that the RO's failure to make 
an adjudicative determination as to whether such evidence was 
new and material and, if so, whether it provides a new 
factual basis for allowing the claim, as required  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002) and 38 C.F.R. 
§ 3.156(a) (2001), resulted in the veteran's reopened claim 
of October 1987 remaining pending and unadjudicated until 
November 1999.  Although the veteran filed a timely Notice of 
Disagreement with that determination, the RO failed to issue 
a Statement of the Case in response to that Notice of 
Disagreement.  

An NOD is defined by regulation as "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the [RO] and a desire to 
contest the result"; it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review".  38 C.F.R. 
§ 20.201 (2001); see Hamilton v. Brown, 39 F.3d 1574, 1582-85 
(Fed. Cir. 1994), aff'g 4 Vet. App. 528, 538 (1993) (en 
banc).  

The Court has construed  38 C.F.R. §20.201 as imposing no 
technical formal requirements for a Notice of Disagreement 
beyond the requirements set by  38 U.S.C. § 7105(b)(2);  
Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  The Court 
further stated: "The purpose of the NOD, to which VJRA 
section 402 refers, is to initiate BVA appellate review by 
letting VA know, within one year from the date of VA's 
mailing its notice of the result of a determination by an 
AOJ[,] of the claimant's intent to appeal to the BVA."  
Tomlin, 5 Vet. App. at 357.  The Board finds that the veteran 
filed a timely Notice of Disagreement with the RO decision of 
November 15, 1999, which determined that he had not submitted 
new and material evidence to reopen his claims for service 
connection for bilateral defective hearing and tinnitus.  As 
the veteran filed a timely Notice of Disagreement initiating 
an appeal of that adverse determination denying his claims to 
reopen the issues of service connection for bilateral 
defective hearing and tinnitus, such appeal remained pending 
the issuance of a Statement of the Case by the RO, and the 
subsequent submission of his Substantive Appeal.  However, 
the RO never issued a Statement of the Case in response to 
the veteran's Notice of Disagreement, and that appeal 
remained in pending status at the time his claims were 
granted by rating decision of April 2001.  

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.400 (2001), the effective date 
of an evaluation and award of VA disability compensation 
benefits based on a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2002);  38 C.F.R. § 3.400 (2001).  The effective date of an 
evaluation and award of VA disability compensation benefits 
based upon a claim of direct service connection will be the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2001);  See Hanson v. Brown, 9 Vet. 
App. 29 (1996).  

Governing regulations provide that the earliest effective 
date for the award of VA disability compensation benefits 
based upon the submission of new and material evidence 
(§ 3.156) received after a final disallowance will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) (2001).  
Further, the earliest effective date for the award of VA 
disability compensation benefits based upon a reopened claim 
under §§ 3.109, 3.156, 3.157, or 3.160(e), will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2001).  All 
applicable regulations governing this matter are consistent.  
The United States Court of Appeals for Veteran's Claims (the 
Court) has held that 38 U.S.C.A. § 5110(a) is clear on its 
face with respect to granting an effective date for an award 
of VA periodic monthly benefits no earlier that the date that 
the claim for reopening was filed, citing the provisions of 
38 U.S.C.A. §§ 5110(a) and 7104(b), regarding the assignment 
of effective dates; and that the statutory framework does not 
permit the Board to reach back to the date of an original 
claim as a possible effective date for the award of service-
connected benefits that is predicated upon a reopened claim.  
Sears v. Principi, No. 99-1390 (U.S. Vet. App. Aug.20, 2002).

The Board finds that the evidence in this case shows that in 
October 1987 and subsequently, the veteran undertook to 
reopen his claim for service connection for bilateral 
defective hearing, to include tinnitus, by submitting 
additional evidence through the office of his Congressman, 
but the RO failed to address the veteran's claims in 
compliance with the provisions of  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002);  38 C.F.R. § 3.156(a) (2001).  Further, 
in February 1988, the veteran undertook to reopen his claims 
for service connection for bilateral defective hearing, 
including tinnitus, by submitting additional evidence and 
argument directly to the RO, but the RO gain failed to 
address the veteran's claims in compliance with applicable 
law and regulations.  In March 1988, the veteran again 
undertook to reopen his claim for service connection for 
bilateral defective hearing, to include tinnitus, by 
submitting additional evidence through the office of his 
Congressman, but the RO failed to address the veteran's 
claims in contravention of applicable law and regulations 
requiring that it do so.  In a letter received at the RO on 
September 23, 1999, the veteran again undertook to reopen his 
claim for service connection for bilateral defective hearing, 
including tinnitus.  By RO letter of November 15, 1999, the 
veteran was notified that his claim for service connection 
for bilateral defective hearing was not reopened because he 
had failed to submit evidence not previously considered 
showing that his disability was incurred or aggravated during 
active service; that evidence of the current status of a 
disability for which service connection had been denied was 
not new and material evidence; and that he had the right to 
appeal that determination.  The veteran submitted a Notice of 
Disagreement in November 1999.  The RO failed to provide a 
Statement of the Case, as required by governing law and 
regulations, but instead sent the veteran a "well-grounded 
claim" letter in January 2000.  

As noted in the Evidence section, above, an RO letter of 
August 14, 2000, informed the veteran that his claim was 
denied because no new and material evidence had been received 
to warrant reopening that claim; and that he had the right to 
appeal that determination.  In a letter received at the RO in 
August 2000, with an enclosed statement of his appellate 
rights, the veteran stated that he had contended with 
bilateral defective hearing and tinnitus for 50 years since 
his head injury in 1951; that he had been treated at the 
VAMC, Indianapolis, for the past 20 years; and that he wanted 
to appeal the denial of his claims for service connection to 
the Board of Veterans' Appeals.  

A current VA audiology examination of the veteran and medical 
opinion, conducted in February 2001, disclosed a severe to 
profound sensorineural hearing loss in the right ear from 250 
to 8000 hertz, and a mild to profound sensorineural hearing 
loss in the left ear from 250 to 8000 hertz, with poor speech 
discrimination in both ears.  The examining audiologist 
expressed the opinion that the veteran's reported exposure to 
gunfire was as likely as not to have resulted in his hearing 
loss and tinnitus.  

A rating decision of April 2001 granted service connection 
for bilateral defective hearing and tinnitus, effective 
September 23, 1999, which the rating decision identified as 
the date of receipt of the veteran's request for 
reconsideration of his claim for service connection for those 
disabilities.  The veteran was notified of those 
determinations and of his right to appeal by RO letter of 
April 2001, with a copy of the rating decision and, in a May 
2001 letter, he disagreed with the effective dates assigned 
for the grant of service connection for bilateral defective 
hearing and tinnitus, and sought an effective date prior to 
September 23, 1999, for the grant of the service connection 
for those disabilities.  

Based upon the evidence in this case, the Board finds that 
the veteran undertook to reopen his previously finally denied 
claims for service connection for bilateral defective hearing 
and tinnitus in October 1987 by writing to his Congressmen 
with his contentions, and that the receipt of those letters 
from the veteran's Congressman constituted an informal claim 
pursuant to 38 C.F.R. § 155(a) (2001), which specifically 
provides that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] a Member of Congress, . . . may be considered 
an informal claim.  Further, when a claim has been filed 
which meets the requirements of §§ 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 155(c) (2001).  As noted, the 
veteran filed claims which met the requirements of 38 C.F.R. 
§ 151 in February 1976 and in February 1981. The RO's failure 
to comply with the provisions of 38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002) and  38 C.F.R. § 3.156(a) (2001), 
requiring that a determination as to whether such evidence is 
new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim, had the 
result of leaving the veteran's October 1987 claims to reopen 
pending and unadjudicated until November 1999, at which time 
the veteran was informed by RO letter of November 15, 1999, 
that he had not submitted new and material evidence to reopen 
those claims, and of his right to appeal that determination.  
The veteran filed a timely Notice of Disagreement with that 
determination, but the RO failed to issue a Statement of the 
Case in response to that Notice of Disagreement, as required 
by the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & Supp. 
2002) and  38 C.F.R. 20.200 (2001).  

The Board finds that the veteran reopened his claim for 
service connection for bilateral defective hearing and 
tinnitus in October 1987 by submitting additional evidence 
and argument in support of those claims through the offices 
of his Congressmen; that those claims remained pending and 
unadjudicated until the RO's adjudication and denial of those 
issues in November 1999; that he subsequently filed a timely 
Notice of Disagreement with that determination; that he was 
never provided a Statement of the Case addressing that issue; 
and that his appeal remained pending until the grant of 
service connection by rating decision of April 2001.  Based 
upon the foregoing, and for the reasons and bases stated, the 
Board finds and concludes that the correct effective date for 
the grant of service connection for bilateral defective 
hearing and tinnitus is October 27, 1987, the date of receipt 
of the letters from the veteran's Congressman communicating 
the veteran's claim for service connection for bilateral 
defective hearing and tinnitus.  See 38 C.F.R. § 3.151 
(2001).  To the extent indicated, the appeal for an effective 
date prior to September 23, 1999, for the grant of service 
connection for bilateral defective hearing and tinnitus is 
granted.  

The Board further notes that the veteran has complained that 
the RO failed to obtain all evidence relative to his claims, 
particularly his service medical records and reports of 
postservice treatment at VA hospitals on the west coast.  The 
Board notes, however, that the veteran's service medical 
records were requested from the service department at the 
time of receipt of his initial claim for VA dental benefits 
in April 1955, and that those service medical records were 
received at the VARO, San Diego, in May 1955.  Those records 
include the medical history completed by the veteran at the 
time of his service entrance examination, and his service 
entrance examination.  In addition, those records include the 
clinical records of the veteran's medical care during active 
service, as well as his immunizations, dental records, and 
records of assignment, and his service separation 
examination.  None of those records make any reference 
whatever to any incident or injury to the veteran's ears 
during active service, and none was shown on service 
separation examination, when his hearing acuity was shown to 
be 15/15, bilaterally, which is identical to the findings on 
service entrance examination in July 1950, and represents 
normal findings.  Regardless of what the veteran claims he 
was told by the examiner at the time of service separation, 
it is undisputed that his hearing acuity was found to be 
15/15, bilaterally, on his service separation examination.

While the veteran has further complained that the RO failed 
to obtain records from the U.S. Naval Hospital, San Diego, 
the record shows that in March 1961, the RO received a 
hospital summary from the U.S. Naval Hospital, San Diego, and 
in May 1961, the RO received a hospital summary from the VA 
Hospital, Los Angeles.  Further, in September 1965, the RO 
received a VA Form 10-7131 notice from the VA Hospital, Palo 
Alto, showing that the veteran was admitted for treatment of 
a "vocal deformity", and there was no reference to 
treatment of the veteran for any condition other than vocal 
impairment.  While the veteran has asserted that those 
records would prove his claim for service connection for 
bilateral defective hearing, including tinnitus, none of 
those records refer to hearing loss except the hospital 
summary in April and May 1961, and that evidence offers no 
medical opinion that the veteran's mild hearing loss was 
incurred during active service, but merely recites a history 
offered by the veteran which is not substantiated in the 
service medical records, and notes his employment as a 
construction worker.  

The veteran's original application for VA compensation and 
pension benefits, received in February 1976, reported 
inservice treatment aboard USS MENARD, at a Naval Hospital in 
Yokosuka, Japan, and postservice treatment at the VAMC, 
Indianapolis, and at a private hospital in San Jose.  In the 
absence of evidence of any of the claimed disabilities during 
active service or on service separation examination, the 
veteran's claims were denied.  

When the veteran sought to reopen his claim in March 1981, he 
submitted a report summarizing his medical history from the 
1930's through 1980, copies of his separation documents, duty 
assignments, and DD Form 214; and another application for VA 
compensation or pension benefits.  The RO obtained the 
private treatment records of the veteran from Dr. J.L.S., 
from Dr. M.F., and from Dr. R.K, the only private physicians 
for whom the veteran provided medical record release 
authorizations.  While the veteran had more recently claimed 
that the RO failed to obtain records from the US Navy 
Hospital, San Diego; the VA Hospital, Long Beach; and the VA 
Hospital, Palo Alto, that contention is not borne out in the 
record, which shows that the records from the US Navy 
Hospital, San Diego, the VA Hospital, Long Beach; and the VA 
Hospital, Palo Alto, were associated with his claims folder 
and considered at the time of the denial of his claims for 
service connection for bilateral defective hearing by rating 
actions of February 1976 and August 1981.  His subsequent 
claims that he was treated and evaluated for hearing loss at 
the VA Hospital, Palo Alto, in 1961 is unsupported by the 
evidentiary record and conflicts with the veteran's own 
earlier contentions at the time of his earlier claims in 
February 1976 and in February 1981.  

In reaching its determinations, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of October 27, 1987, for the grant 
of service connection for bilateral defective hearing and 
tinnitus is allowed. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


